Citation Nr: 0117129	
Decision Date: 06/26/01    Archive Date: 07/03/01	

DOCKET NO.  94-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for ulnar 
nerve compression, status postoperative right carpal tunnel 
release and right ulnar release (major).

2.  Entitlement to a compensable evaluation for the residuals 
of a right shoulder dislocation.


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In November 1995, October 1997, October 1999, and June 2000, 
the Board remanded this case to the RO for additional 
development.  As noted by the Board in June 2000, in October 
1999 the Board had denied the claim of entitlement to service 
connection for a cervical spine disorder.  This issue has 
been appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Therefore, it is not before the 
Board at this time.  

As also noted by the Board in June 2000, the RO has addressed 
additional claims cited by the Board in October 1999.  The RO 
addressed these claims in a January 2000 rating decision.  A 
notice of disagreement regarding this rating decision has not 
been filed.  Consequently, these issues are not before the 
Board at this time.  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his remaining claims 
under both the new and old criteria and all available, 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's complaints of pain associated with his 
service-connected injuries are not credible.

3.  The residuals of the veteran's service-connected ulnar 
nerve compression, status postoperative right carpal tunnel 
release and right ulnar release (major), does not include 
paralysis of the ulnar nerve or incomplete moderate paralysis 
of the ulnar nerve.  

4.  The veteran does not suffer from any residual disability 
associated with the right shoulder dislocation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the ulnar nerve compression, status postoperative right 
carpal tunnel release and right ulnar nerve release (major), 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.124(a), Diagnostic 
Code 8516 (2000).

2.  The criteria for a compensable evaluation for the service 
connected residuals of a dislocation of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200, 5201, 5202 and 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from June 
1981 to August 1985.  In February 1985, the veteran was 
treated for right carpal tunnel syndrome with ulnar 
compression at the wrist.  At this time, he gave a history of 
known paresthesia of the right dominant forearm and hand with 
resultant dropping of objects.  He complained of pain on the 
ulnar side of the right wrist.  The veteran underwent right 
carpal tunnel and Guyon's canal release.  A median and ulnar 
nerve block was indicated.  The veteran did well 
postoperatively with a benign course and was discharged to 
duty.  

A July 1985 occupational therapy progress note reported the 
veteran's complaints of stiffness and pain in the wrist and 
elbow.  The veteran underwent conditioning exercise to 
increase strengthening, coordination and function.  In the 
July 1985 separation evaluation, the veteran noted a painful 
or "trick" shoulder or elbow.  A dislocation of the 
shoulder in July 1984 was also indicated.  The veteran was 
discharged from active service in August 1985.

The veteran filed his initial claim for VA compensation in 
September 1985.  In a September 1985 rating determination, 
service connection was awarded for ulnar nerve compression, 
status post right carpal tunnel release and right ulnar nerve 
release (major).  The veteran was awarded a 10 percent 
evaluation.  Service connection was also awarded for a 
dislocation of the right shoulder.  The veteran was awarded a 
noncompensable disability evaluation for this condition.

In February 1991, the veteran requested an increased 
evaluation for his service-connected right arm.  The veteran 
noted an increase in the severity of pain and the gradual 
lack of use of his limb.  He also reported that the pain had 
become so severe that he was on constant medication.  
Additionally, it was contended that this pain was now 
spreading to his neck area and down the left arm.  

Outpatient treatment records were obtained by the RO in March 
1991.  They note treatment for a painful arm and hand.  Pain 
and numbness was indicated.  

At a VA examination held in August 1991, the veteran stated 
that he was working with the military police in 1984.  He 
reportedly was not doing anything out of the ordinary except 
his usual police duties when he developed pain over the right 
wrist (on the ulnar side) and then later tingling, numbness 
and pain on the thumb, index, and middle finger.  The right 
carpal tunnel release was reported.  The veteran related that 
this gave him a temporary relief, but only for several 
months.  More severe numbness in all five fingers, 
particularly the fourth and the fifth, was indicated.  

The veteran also noted that in July 1984, while on an 
obstacle course, he slipped and fell on the right shoulder.  
He stated at that time that he believed, but was not sure, 
whether his shoulder was dislocated.  He was treated with a 
sling for several weeks.  Apparently, movements of the 
shoulder were now painful but the major pain was in the right 
trapezius area.  

The examiner stated that he had reviewed the veteran's 
treatment records.  Extensive outpatient treatment was noted.  
Among the tests done, three EMG's were performed and the 
results were "conflicting" with the exception of the 
conclusion (particularly in light of the last EMG performed 
in March 1991) that there was no neuropathy of the right arm, 
no entrapment of nerves, and that the veteran did not have an 
outlet syndrome.  The outpatient treatment reports had 
discussed the possibility of a bilateral thoracic outlet 
syndrome; however, this had not been confirmed.  They had 
also discussed the possibility of cervical radiculopathy, but 
this also had not been confirmed.  As recently as July 1991, 
a MRI scan of the cervical spine had been negative.  In 
addition X-ray studies of the right shoulder and clavicle in 
May 1991 were also negative.  

On physical examination, his shoulder movements were full, 
although the veteran complained of pain in all directions.  
Elevation was possible to 180 degrees.  Abduction was 
possible to 180 degrees.  External and internal rotation was 
possible to 90 degrees.  There was no limitation of motion in 
the right elbow.  There was a surgical scar over the course 
of the ulnar groove.  The examiner could feel the transposed 
ulnar nerve in the area of the elbow under the fat.  It was 
freely moveable and the examiner could not feel any areas 
that seemed enlarged.  The left ulnar nerve at the elbow did 
not flip out of the groove at 90 degrees of flexion.  The 
right wrist shows a hockey stick-type incision.  The veteran 
indicated that the carpal area was very tender.  However, the 
examiner could not elicit any profound tenderness.  The 
examiner stated that there was no excessive scarring that he 
could feel.  All motions of the finger appeared to be strong, 
including flexion and extension.  There was no evidence of 
atrophy of any muscle group of the right hand.  The only 
thing the examiner was able to find was that wrist 
dorsiflexion, instead of going to 70 degrees, goes to 
60 degrees.  However, wrist palmar flexion on the right went 
to a full 80 degrees.  Ulnar deviation was full at 45 degrees 
and radial denervation was full at 20 degrees.  

Regarding sensory examination, the examiner was unable to 
find any definite involvement of the right median nerve.  On 
the ulnar side, there appeared to be a minor hypesthesia up 
to about four inches above the wrist.  

The examiner's reported the right carpal tunnel release with 
stated continued pain and numbness.  There was no evidence of 
atrophy, no evidence of weakness, no definite sensory loss, 
and minimal restriction of dorsiflexion of the wrist.  The 
postoperative status of the right ulnar nerve was also 
reported.  There was no specific ulnar nerve deficit 
physically.  The ulnar nerve in its transposed course was 
felt to be quite "free and normal."  A history of a 
possible dislocation of the right shoulder, without a 
reoccurrence, was indicated.  The shoulder movements were 
full at the present (although they were claimed to be 
painful).  

The examiner stated, in pertinent part:

We don't need any new X-rays.  This is a 
very difficult situation to evaluate 
because with his great amount of 
symptoms, there is very little to show 
for it on a physical basis, and the 
various clinics here from Orthopedic to 
Hand Clinic, Pain Clinic have all had the 
same experience.  I do not think he has a 
thoracic outlet syndrome on either side 
at the present time.  There is no 
evidence of such from a vascular point of 
view in the radial pulses.  I hear no 
bruit in the supraclavicular areas.  

It was indicated that the veteran's alleged prospective 
hospitalization in November 1991 may shed more light on this 
subject.

Additional outpatient treatment records were obtained by the 
RO.  They continue to note the veteran's complaints of pain 
with little, if any, objective evidence of a disability.  In 
light of the veteran's complaints, an additional VA 
examination was performed in January 1993.  In the January 
1993 examination, the veteran stated that he experiences pain 
for 2 or 3 days out of most weeks.  The pain duration was 
usually approximately 2 or 3 days, intermittently.  This pain 
consists of spasms of pain and of numbness.  Sometimes this 
involves the shoulder region and sometimes it only involves 
the hand.  It was indicated that the pattern varies.  
Objective evaluation noted a range of motion of the right 
shoulder that, although it had some pain, was full.  He has 
some limitation of motion of the neck.  Good movements of the 
right and full mobility (as compared to the left) was noted.  

X-ray studies of the right shoulder indicated no disability.  
X-ray studies of the cervical spine indicated a mild 
straightening of the cervical lordosis and mild 
dextroscoliosis, possibly secondary to marked spasm.  
Otherwise, it was indicated that the veteran's spine was in 
good alignment and had a good reservation of disc space.

Additional medical records were obtained by the RO.  An April 
1992 medical record indicates that the veteran has reflex 
sympathetic dystrophy.  In his October 1993 substantive 
appeal, the veteran contended that his service-connected 
right arm and right shoulder disability should be increased.  
The veteran provided no additional information at that time.

In November 1995, the Board remanded these issues to the RO 
for additional development.  At that time, the Board 
requested the following actions:

1.  The veteran should be requested to 
identify all  physicians and facilities 
including military, private and  VA, 
wherein he has been evaluated or seen for 
his right  shoulder, wrist and elbow 
problems since 1991, and after 
appropriate authorization, the RO should 
obtain complete copies of all such 
treatment records. 

2.  The veteran should be examined by a 
VA orthopedist and neurosurgeon, if 
available, to determine the exact nature 
and inter-relationships, if any, between 
all of his service-connected disabilities 
and any other disorders of the cervical 
spine and right upper extremity.  All 
necessary  testing should be 
accomplished, and the examiners should be 
provided with the claims folder, a copy 
of this REMAND, and copies of all 
evidence obtained pursuant to this REMAND 
for review in conjunction with their 
evaluation of the veteran.

(a)  The examiners should identify all 
pathology of the  right upper extremity 
and the cervical spine, and indicate 
whether each disorder is part of the 
currently service connected disability, 
or whether there is any causal 
relationship between any pathology due to 
a disorder that is not currently service 
connected and the appellant's period of 
active service or a service connected 
disorder.  In this context, the examiners 
should specifically address whether 
reflex sympathetic dystrophy is part of 
an already service connected disability, 
or whether it is causally related to 
appellant's period of active service or a 
service connected disorder.

(b)  The examiners are also respectfully 
requested to  provide opinions as to the 
social and industrial  inadaptabilities 
due to all functional and sensory 
symptoms, scars, and other impairment 
attributable to each of the disorders.  
If certain symptoms can not be 
dissociated between service connected and 
nonservice connected disabilities, the 
examiners should so indicate. 

3.  The case should then be reviewed by 
the RO as to all  allegations, evidence 
and pertinent regulations to include 
evaluations on all pertinent and 
alternative schedular and extraschedular 
standards.  If the decision remains 
adverse, a Supplemental Statement of the 
Case should be issued, and the veteran 
and his representative should be afforded 
a reasonable opportunity to respond. 

In December 1995, the RO requested the veteran to identify 
all physicians and facilities, including military, private 
and VA, where he had been evaluated and seen for his right 
shoulder, wrist, and elbow problems since 1991.  In a January 
1996 response, the veteran stated that he had all medical 
consultations, hospital admittance, and tests conducted at 
the VA Medical Center (VAMC) in Albuquerque, New Mexico, from 
1990 to the present.  It was specifically stated that he had 
no medical consultations outside the VAMC. 

In December 1995, the RO addressed additional claims raised 
by the veteran at that time.  The veteran has not appealed 
this determination.  Accordingly, it is not before the Board 
at this time.

Additional outpatient treatment records were obtained by the 
RO.  They continue to note the veteran's difficulties with 
pain and numbness associated with his service-connected 
disabilities with little or no objective manifestations.  

Within the claims folder the Board has noted a copy of the 
November 1995 Board remand that appears to have been 
presented to the VA examiners of April 1996.  Within a 
notation by the RO, it is indicated that the VA examiner 
should study this remand carefully, with particular attention 
to the instructions beginning on page three.

In an April 1996 VA examination, the veteran noted that he 
suffered from a acromioclavicular separation while playing 
basketball.  It was indicated that he was treated with the 
use of a sling.  It was then noted that he developed some 
pain in his hand and fingers.  While working, it was 
indicated that the veteran did a good bit of writing and had 
noted occasional cramping, particularly after exposure to the 
cold.  He stated that he had been told that he should have 
another stellate block in the near future.  

Physical examination revealed a well-developed and well-
nourished individual who appeared in good physical condition.  
There was some slight instability of the right 
acromioclavicular joint.  The examiner classified this as a 
first-degree separation.  Hyperextension of the shoulder 
produced some crepitus in the AC joint and there was some 
minimal tenderness to deep palpation over the joint at the 
present time.  Full range of motion of the shoulder, however, 
was possible.  A well-healed surgical scar was noted.  The 
scar was not tender.  No evidence of median nerve abnormality 
could be seen at the present time.  The veteran could abduct 
and adduct his fingers in a satisfactory manner and there 
appeared to be no weakness in the intrinsic musculature of 
the hand.  Motion of the wrist was normal.  No skin changes 
were noted.  Peripheral pulses were good.  Motion of the neck 
was also within the normal range.  No cervical tenderness and 
no tenderness of the anterior aspect of the supraclavicular 
area were reported.

It was reported that the veteran had reflex sympathetic 
dystrophy of the right upper extremity.  It was indicated 
that these symptoms were directly related to the service-
connected episode described within this report and which 
occurred in July 1983, resulting in the AC separation.  
However, X-ray studies performed at that time reveals no 
abnormalities.  

In a second April 1996 examination, the physician noted that 
the Board had remanded this case for both the VA orthopedic 
and neurosurgical evaluation.  For reasons unknown to the 
examiner at that time, the veteran was seen for a neurologic, 
not neurosurgical, evaluation.  At this time, the veteran 
described his pain as aching and constant, associated with 
weakness, muscle spasms and cramps of the right arm.  These 
cramps were so severe that the veteran was sometimes unable 
to write.  He is able to lift light objects with his right 
arm, but not heavy ones.  The veteran noted that in 1984 he 
had been diagnosed with reflex sympathetic dystrophy in the 
right arm.  

The physician noted that the veteran's old records and claims 
folder had been reviewed.  Notable within these reports were 
the results of an EMG study in July 1990 that suggested a 
right median nerve neuropathy consistent with carpal tunnel 
syndrome and a right ulnar motor neuropathy.  No evidence of 
radiculopathy or diffuse neuropathy was found at that time.  
The veteran also underwent an EMG testing in March 1991.  
This was reported to be a normal study with no evidence of 
neuropathy or entrapment and no evidence of right thoracic 
outlet obstruction.  Carpal tunnel syndrome, status post-
carpal tunnel release, was indicated.  Ulnar neuropathy, 
status post ulnar nerve transposition, was also noted.  These 
two diagnoses were made based on the veteran's complaints and 
surgical history.  Reflex sympathetic dystrophy of the right 
arm was also indicated.  This diagnosis was confirmed by the 
veteran's complaints of diffuse pain and the perceptible 
difference in temperature of the right upper extremity versus 
the contralateral side.  It was also supported by the 
veteran's reports of relief with the stellate ganglion block.  

As to whether the veteran's reflex sympathetic dystrophy was 
related to his prior injury, the physician stated that the 
cause of reflex sympathetic dystrophy was "uncertain," but 
it that it appears in many cases to be related to a 
preexisting injury involving the autonomic nervous system and 
limb.  Although it is difficult to note if the syndrome 
developed approximately 8 or 9 years following the veteran's 
ulnar transposition were related to the injury at that time, 
the development of this syndrome was certainly consistent 
with a prior existing neurological injury involving the 
peripheral nerves.  It was, however, noted that it was 
"atypical that a lag of this length of time between nerve 
injury and the development of reflex sympathetic dystrophy 
would occur."  Also potentially contributing to the 
development of the syndrome would be the decreased range of 
motion and a normal positioning of the right limb due to the 
prior injury.  However, the examiner stated that this seemed 
to be, at most, only a mild problem for the veteran.  

In summary, the examiner concluded that while the veteran's 
service-connected injuries involving his neck, median and 
ulnar nerve seem relatively clear, the relation of the reflex 
sympathetic dystrophy to these injuries was "tenuous" and 
it is likely as not that these reflect other factors beyond 
the veteran's injury obtained in military service.  

In October 1997, the Board noted that examinations upon which 
rating decisions are based must adequately portray the extent 
of functional loss due to pain on use or due to flare-ups, 
citing DeLuca v. Brown, 8 Vet. App. 202 (1995).  It was also 
noted that the veteran's accredited representative has 
referred to painful motion as being an important factor in 
evaluating this disability.  The Board stated that it was not 
clear how much consideration the RO has given to the 
pertinent provisions regarding extent of functional loss due 
to pain on use or due to flare-ups.  It was also found that 
the current record was unclear as to whether any functional 
loss due to pain in the right upper extremity was causally 
related to pain produced by the service connected 
disabilities as opposed to pain produced by a cervical spine 
disorder which was not service connected.  Accordingly, the 
Board remanded this case once again for additional 
development.  The case was remanded to the RO in October 1997 
for the following development:

1.  The veteran should be contacted 
and requested to furnish a complete 
list of all medical personnel and 
facilities from which he has 
received treatment for his 
orthopedic and neurologic 
disabilities since April 1996.  Any 
health care providers named by the 
veteran, from whom records have not 
already been received, should be 
contacted (after the appropriate 
releases from the veteran are 
obtained where necessary), and 
requested to provide copies of all 
treatment records in their 
possession pertaining to the 
veteran.  Any available records 
should be associated with the claims 
folder.  Of particular interest are 
any records from the VA Medical 
Center in Albuquerque, New Mexico, 
subsequent to March 1994.  Also of 
particular interest is the complete 
report of magnetic resonance imaging 
accorded the veteran at the VA 
medical center on March 7, 1994.  
The report of the study should be 
obtained and associated with the 
claims folder.

2. Thereafter, the veteran should be 
accorded a VA orthopedic examination 
and a VA neurosurgical examination 
to determine the exact nature, 
extent, and etiology of any cervical 
spine disorder, as well as the 
manifestations of the service-
connected status post operative 
ulnar nerve compression and right 
shoulder disability. The claims 
folder and a copy of this REMAND 
must be made available to and 
reviewed by the examiners in 
conjunction with the examinations. 
All necessary testing, to include 
magnetic resonance imaging, if 
indicated, should be accomplished.  
Following the examination and review 
of the record, the examiners are 
respectfully requested to address 
the following:

(a) Does the veteran currently have 
a cervical spine disability and, if 
so, what is the correct diagnostic 
classification of that disability? 
In addressing this question, the 
examiners are requested to discuss 
the relationship, if any, of any 
current disability with the prior 
diagnoses of "probable cervical 
stenosis" and reflex sympathetic 
dystrophy.

(b)  If a current cervical spine 
disability exists, what is the 
degree of medical probability, 
expressed in percentage terms if 
feasible, that the current 
disability is causally related to 
the period of service or to a 
disability for which service 
connection has been granted?

(c)  The examiners are respectfully 
requested to distinguish the 
separate manifestations of any 
current cervical spine disability as 
well as the separate manifestations 
of the service connected status post 
operative ulnar nerve compression 
and right shoulder disability. If 
the manifestations of the various 
disorders can not be separately 
identified clinically, the examiners 
should so state.

(d)  The examiners are requested to 
comment as to whether the service 
connected disorders cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation? If 
the severity of these manifestations 
can not be quantified, the examiners 
should so indicate.

(e) With respect to the subjective 
complaints of pain, the examiners 
are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the 
joints, the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service 
connected disability, the presence 
or absence of changes in condition 
of the skin indicative of disuse due 
to the service connected disability, 
or the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service 
connected disability.

In November 1997, the RO once again asked the veteran to 
identify the names, addresses, and approximate dates of 
treatment for all health care providers who had treated him 
for his orthopedic or neurological disabilities since April 
1996.  Additional outpatient treatment records were obtained.  
They continue to note the veteran's difficulties with pain.  
In November 1997, the veteran stated that he did not have any 
further documents to submit at this time.
	
In a March 17, 1998 VA orthopedic evaluation, the examiner 
noted that the veteran's claims folder was available and was 
extensively reviewed for this evaluation.  It was reported 
the veteran was a right-hand dominant male who while on 
active duty sustained a fall onto his right shoulder in 1982, 
producing what apparently had been described as a 
"acromioclavicular separation."  However, with minimal 
treatment, he went back to active duty and was subsequently 
able to continue all his full police activities.  He began to 
have symptoms referable to carpal tunnel compression in the 
right wrist in February 1985.  The veteran's present 
complaints were referable to his arm, extending through the 
shoulder to the neck.  The veteran demonstrated no historical 
correlation that his symptoms were related whatsoever to the 
shoulder.  However, the veteran's present symptoms included 
pain, weakness, and stiffness with respect to the musculature 
in the right brachium and shoulder extending into the 
shoulder girdle as well as complaints of heat and occasional 
feelings of giving way.  He denied swelling, instability, or 
locking.  He complained of fatigability and loss of endurance 
with increased activity, especially with symptomatic pain 
present in the arm and shoulder region.  It was indicated the 
veteran's job performance was definitely affected by this 
pain.  The use of nonsteroidal anti-inflammatory medication 
and Tylenol was noted.  The veteran additionally has taken 
other medication, including antidepressants, in the past.  

Physical examination at this time revealed no evidence of 
muscle atrophy.  The left shoulder was carried slightly 
higher than the right shoulder.  There is a minimal 
tenderness to palpitation over the right acromioclavicular 
joint.  There was weakness in shoulder abduction, forward 
flexion, and extension.  There was stiffness that was present 
at the extremes of motion.  There was no evidence of 
swelling, no induration, no erythema, no heat, no giving way, 
no instability, no locking, no subluxation, no dislocation, 
and no deformity seen.  Range of motion of the right shoulder 
demonstrated a flexion to 115 degrees active and 125 degrees 
passive motion. 

The examiner noted that the veteran's response to stellate 
ganglion blocks in the past was very important.  His EMG and 
nerve conduction studies that were previously done at the 
VAMC failed to demonstrate any residual evidence of 
compression neuropathy or thoracic outlet syndrome.  
Radiographic examination of the veteran's right shoulder 
taken in March 1998 also demonstrated no abnormalities.  The 
examiner stated, in pertinent part, that the veteran had 
post-traumatic arthrosis of the right acromioclavicular joint 
without radiographic change.  The examiner stated that it was 
"important to note" that, in his opinion, this finding has 
no contribution "whatsoever" to the veteran's complaints of 
symptoms referable to the right arm and upper extremity.  

In a March 17, 1998 evaluation of the neck, the veteran's 
difficulties with his neck were noted.  However, this same 
examiner determined that there was no evidence of a cervical 
spine disorder.  The examiner also concluded that there was 
no right shoulder abnormality that is connected to the ulnar 
compression or median nerve compression problems in the past.  
The complaints of pain, in the opinion of the physician, 
seemed to be mediated through a pain syndrome caused by an 
abnormality in the sympathetic nervous system and not 
associated with any anatomic abnormality in the connective 
tissue structures in the arm, shoulder or cervical spine.  
Since no cervical spine disability existed, there was no 
medical probability that it was caused or related to the 
service-connected problem.  

It was also noted that there was no pain that was visibly 
manifested on movement of the cervical spine or the right 
shoulder.  In addition, there was no evidence of muscle 
atrophy in the upper extremity or in the cervical spine.  

On March 18, 1998, it appears that a neurologist reviewed the 
veteran's X-rays associated with his spine.  It was indicated 
that no MRI scan of the cervical spine was indicated and 
there was no evidence of cervical bruit involvement.  The 
cervical spine X-ray of March 1998 was found to be without 
disease.  

In August 1999, the veteran's representative once again 
requested that this case be remanded to the RO for additional 
development.  

In October 1999, the Board denied the claim of entitlement to 
service connection for a cervical spine disorder.  The Board 
again remanded this case to the RO for additional 
development.  The actions of the Board in October 1999 will 
be addressed below.       

In October 1999, the RO once again asked the veteran to 
provide any additional evidence or argument in support of his 
claim.  An additional VA evaluation was held in November 
1999.  The examiner, a neurologist, indicated that he had 
reviewed the claims file and noted the question of whether or 
not reflex sympathetic dystrophy was present and, if so, to 
what degree it might be related to his prior carpal tunnel 
disorder as well as the ulnar transposition.  The examiner 
provided a detailed review of the veteran's case.  The 
examiner stated, in pertinent part:

As a neurological examiner, I am asked to 
comment on whether reflex sympathetic 
dystrophy [RSD] is present.  In my 
opinion, this is not present.  RSD is 
continuous pain, burning, which often 
increases with movement.  The patient 
gives a history of intermittent pain.  He 
does not meet the Langford diagnostic 
criteria for RSD which includes pain, 
edema, discoloration and stiffness in the 
limb.  The patient complains only of 
intermittent pain and stiffness.  In 
addition, other criteria include 
demineralization; this is not 
demonstrated on the bone scan.  
Pseudomotor or thermoregulatory changes, 
but he again does not show these on 
physical examination [sic].  Vasomotor 
instability is not present, nor is there 
any sign of palmar fibrosis nor mention 
of Raynaud's phenomenon.  The fact that 
the patient got relief with a stellate 
ganglion block is inconclusive.  My 
review of the literature on reflex 
sympathetic dystrophy as well as 
"sympathetic mediated pain" and 
sympathetic independent mediated pain 
shows that there was no placebo-
controlled trials to show that a stellate 
ganglion block is anymore effective than 
sham injections.  A diagnosis based on a 
patient's response to a treatment is 
usually inappropriate, and there is no 
objective criteria for the diagnosis of 
complex regional pain syndromes or 
Langford's diagnostic criteria for that 
matter.  

The examiner stated, in pertinent part, that various other 
disorders can cause similar changes of demineralization, 
stiffness, edema, pain, vascular motor instability, etc.  The 
reviewed examination performed by the examiner in March 1998 
indicates that there were no changes in the skin, no signs of 
atrophy, no long track signs, no swelling, induration, 
changes in heat, erythema and, specifically, there was no 
fatigability with repeat testing.  The veteran had pain only 
at extremes of motion that was not consistent with a complex 
regional pain syndrome diagnosis.  

The neurologist stated that he did not believe the veteran's 
service-related ulnar nerve disorder appeared to be causing 
weakening movement, fatigability, or incoordination, and that 
it was not evident in the examination of March 1998.  While 
the veteran was employed as a probation officer, and while 
the remand had stated that he had approximately a 50 percent 
limitation of his duties, those did not spell out 
specifically as to what it was he finds difficult to do.  It 
was indicated that there was no mention that pain was visible 
on movement of the joints.  There was no atrophy.  There was 
no skin changes indicative of disuse of any other objective 
manifestations that indicate impairment.  Once again, it was 
noted that pain on the extreme limits of range of motion was 
not consistent with RSD or a complex regional pain disorder.  

In March 2000, the veteran stated that in 1982 or 1983 he 
received a dislocated right shoulder while on active service.  
He noted that in 1984, he started having pain, cramping, 
tingling, and a loss of sensation in his right arm that he 
described as "almost paralysis."  It was indicated these 
symptoms affected his right shoulder.  It was also indicated 
that the symptoms in his right hand include a cold numbness 
and weakness.  He also reported a throbbing and burning 
feeling with pain and worsening upon movement of the hand, 
arm, and shoulder.  He also noted cramps and stiffness in his 
hand with severe pain.  The veteran described this feeling as 
if his fingers were "broken."  The veteran noted limited 
movement associated with pain.  The diagnosis of reflex 
sympathetic dystrophy by the VAMC in 1993, in the opinion of 
the veteran, did not meet the criteria of his symptoms and 
problems with his right hand, arm, and shoulder which, in the 
opinion of the veteran, were related injuries.  The veteran 
contended that he had RSD caused by his shoulder injury.  The 
veteran also noted that this case had been in review and 
evaluation for approximately nine years.  He contended that 
the three remands indicate that there is "reasonable doubt" 
in this case. 

In May 2000, written argument prepared by the veteran's 
representative once again requested that this case be 
remanded to the RO for additional development.  This was the 
fourth such request by the veteran's representative.  In June 
2000, the Board noted that the VA medical report prepared in 
November 1999 addresses the questions raised by the Board in 
October 1999.  However, it was noted that the veteran's 
representative, in written argument prepared in May 2000, 
contended that this report was inadequate because the VAMC or 
RO have not indicated why it was not possible to have the VA 
physician who conducted the March 1998 neurological 
evaluation prepare the addendum.  The Court's decision in 
Stegall v. West, 11 Vet. App. 268 (1998) was noted.     

In June 2000, the Board stated, in pertinent part:

The Board must note that it has remanded 
this case on three occasions and has had 
the veteran evaluated numerous times to 
determine the nature and extent of these 
disabilities. Nevertheless, it would 
appear that under Stegall, the record 
must provide some explanation as to why 
the March 1998 examiner was not available 
to provide the requested addendum.  The 
Board has also carefully noted the 
procedural history and Court actions 
within the case of  DeLuca v. Brown, 8 
Vet. App. 202 (1995), which also involves 
a veteran with a service connected 
shoulder disability with complaints of 
pain. Accordingly, although regretting 
the additional delay, this case must be 
returned to the RO for the following: 

1. Either the RO or, if appropriate, 
the VAMC is asked to provide a 
statement in the record as to why it 
was not possible for the VA 
physician who conducted the March 
1998 neurological examination to 
review the evidence in the veteran's 
claims folder, including a complete 
copy of the October 1999 REMAND, and 
submit an addendum to the report of 
that evaluation addressing points 
noted within the Board's October 
1999 remand.  If it was not possible 
for the physician to prepare this 
report, the case should be returned 
to the Board with the explanation.  
If it is possible for the VA 
physician who conducted the March 
1998 neurological examination to 
review the evidence in the veteran's 
claims folder and submit an addendum 
to the report, he should do so based 
on the four questions raised by the 
Board in October 1999.

2.  Thereafter, the RO should review 
the actions taken and assure that 
they are responsive to the directive 
in this remand and in the prior 
remand of October 1999.  Stegall, 
supra.  If not, corrective action 
should be taken.  Once the RO is 
satisfied that the actions requested 
in this remand and in the remand of 
October 1999 have been completed, 
the RO should readjudicate the 
issues of entitlement to increased 
evaluations for ulnar nerve 
compression, status postoperative 
right carpal tunnel release and 
right ulnar release (major) and a 
right shoulder disorder.

In June 2000, the examiner who evaluated the veteran in March 
1998 prepared an additional report.  The examiner noted he 
was in possession of the entire claims file.  It was stated 
that the examiner had again reviewed the information with 
specific attention to the neurological evaluation dated 
November 1999.  The physician stated, in pertinent part, that 
the examinations clearly document the "complete absence of 
objective physical signs which would confirm in my mind a 
diagnosis of reflex sympathetic dystrophy."  Specifically, 
the physician deferred the ultimate decision regarding a 
sympathetic dystrophy to the specific specialist who had the 
most expertise in this area (neurology).  The physician noted 
that the neurologist's examination and discussion in detail 
in November 1999 again points out the complete lack of 
objective findings on this veteran's examination by both the 
neurologist and the orthopedic specialist.  It was noted that 
the fact that the veteran had some temporary relief with a 
stellate ganglion block was inconclusive for the diagnosis 
and was an opinion that with this physician agreed.  The 
physician stated, in pertinent part:  

In conclusion, I find that the comments 
from [the neurologist] makes in her 
statements are in complete agreement with 
the physical findings and the historical 
information that was included in my 
original evaluation in 1998.  The 
diagnosis of "reflex sympathetic 
dystrophy" in this patient is extremely 
difficult to make since the only positive 
factor in the patient's entire history is 
the intermittent and transient response 
to stellate ganglion injection.  I 
completely agree that the patient has no 
objective findings that would confirm 
this diagnosis.  As I did in my 1998 
examination, I would defer to and support 
the opinion of the [the neurologist], in 
this very difficult area of 
interpretation.  In my opinion, a Board 
Certified Neurologist is the specialist 
most able to make a determination of this 
diagnosis in patients with complaints 
such as [the veteran] has historically 
reported.

In August 2000, the RO responded to the fourth request for 
information by the Board.  It was noted that the physician 
who examined the veteran in March 1998 was an orthopedist.  
It was also noted that a neurologist prepared the November 
1999 report.  Each of these physicians were indicated to be 
the foremost specialists in his/her respective fields at the 
VAMC in Albuquerque and each was board-certified in his/her 
respective fields.  A review of the file indicates that, in 
an attempt to comply with the Board remand, the neurologist 
reviewed the March 1998 X-ray and decided that an MRI was not 
in order since the X-rays showed no evidence of neurological 
involvement.  However, the neurologist did not actually 
examine the veteran.  The orthopedist did perform two 
orthopedic examinations of the right shoulder and the 
cervical spine (in March 1998) but since he was not a 
neurologist, he did not perform a neurological evaluation.  
Since compliance with the 1999 remand was not possible (the 
neurologist had not examined the veteran in 1998, and 
therefore could not address the questions posed about the 
nonexistent 1998 neurological examination), an examination 
was performed in November of 1999 by a neurologist.  It was 
hoped that this examination would resolve the basic issues 
posed by multiple Board remands.  It was stated that 
"obviously, since there was no 1998 neurological 
examination, full compliance with the 2000 remand was not 
possible."  

In May 2001, the veteran's representative once again 
contended that this case be remanded to the RO for additional 
development.  It was contended that the RO had failed to 
fully comply with the remand of October 1999.  The veteran's 
representative cited to the questions posed in October 1999.  
It was conceded that the veteran's representative was 
satisfied with the explanation in the record (dated August 
2000) from the RO in the explanations provided by the 
examiners which rule out the diagnosis of a reflex 
sympathetic dystrophy.  To this extent, the veteran's 
representative agreed that the part of the October 1999 and 
June 2000 remands were fully complied with as contemplated 
under Stegall.  However, while the examiners answered 
questions one and two, the examiners had failed to address 
questions 3 and 4.  Notwithstanding, it was generally 
contended that the record was adequate to render a decision 
warranting an increased evaluation for the veteran's claims.

II.  The Duty to Assist

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In May 2001, the veteran's representative contended that the 
RO again had failed to fully comply with the remand of 
October 1999.  The veteran's representative specifically 
cited to the four questions posed by the Board in October 
1999.  Those questions were as follows:  

2.  If possible, the VA physician 
who conducted the March 1998 
neurological examination should 
review the evidence in the veteran's 
claims folder, including a complete 
copy of the this REMAND, and should 
submit an addendum to the report of 
that evaluation addressing each of 
the following:

(a) Whether reflex sympathetic 
dystrophy is present;

(b) and, if present, what is the 
degree of medical probability that 
it is related to the service-
connected ulnar nerve compression, 
status postoperative right carpal 
tunnel release and right ulnar 
release and/or right shoulder 
disorder, either on the basis of 
direct proximal causation or 
aggravation.  If aggravation is 
found, the examiner should quantify, 
to the extent possible, the degree 
of additional disability resulting 
from the aggravation;

(c)  The examiner is requested to 
comment as to whether the service-
connected right upper extremity 
disorders cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations can not be 
quantified, the examiners should so 
indicate; and

(d)  With respect to the subjective 
complaints of pain, the neurologist 
is requested to specifically comment 
on whether pain is visibly 
manifested on movement of the 
joints, the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service-
connected disability, the presence 
or absence of changes in condition 
of the skin indicative of disuse due 
to the service- connected 
disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected disability.

In June 2000, the Board specifically found that the VA 
medical report prepared in November 1999 addressed the four 
questions raised by the Board in October 1999.  In November 
1999, the VA neurologist specifically found that reflex 
sympathetic dystrophy was not present, that the service-
related ulnar nerve disorder did not cause weakened movement, 
fatigability, or incoordination, and that there was no 
indication that pain was visible on movement of the joints.  
This answers, in essence, the four questions posed by the 
Board in October 1999.  Accordingly, the Board finds no merit 
in this argument.

In June 2000, the Board specifically remanded this case to 
the RO in order to address the argument prepared by the 
veteran's representative in May 2000 that the November 1999 
report was inadequate because the VAMC or RO had not 
indicated why it was not possible to have the VA physician 
who conducted the March 1998 neurological examination prepare 
the addendum.  At this time, the representative cited to the 
Court's decision in Stegall.  The RO has now resolved this 
question.

With regard to the RO's report of August 2000 and the Board's 
request for information as to why it was not possible to have 
the VA physician who conducted the March 1998 neurological 
"examination" prepare the addendum, the Board must note 
that there has been some confusion regarding this issue.  In 
October 1999, the Board stated, in pertinent part:

It is unfortunate that the claims for 
increased evaluations for ulnar nerve 
compression, status postoperative right 
carpal tunnel release and right ulnar 
release (major) and a right shoulder 
disorder must be remanded again, but the 
Board concludes that the record is 
ambiguous as to whether reflex 
sympathetic dystrophy is related to these 
service-connected right upper extremity 
disorders.  The orthopedic examiner 
apparently believed that such questions 
would be best addressed by the 
neurologist, but no such opinions were 
provided.  Additionally, it was left to 
the neurologist to address the extent of 
functional loss due to pain on use or due 
to flare-ups in the right upper extremity 
to include the right shoulder.  The Board 
recognizes that in evaluation of 
disabilities of the musculoskeletal 
system, additional rating factors include 
functional loss due to pain supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion.  . . .  

In light of this fact, it was requested that the VA physician 
who conducted the March 1998 neurological "examination" 
should review the evidence in the veteran's claims folder, 
including a complete copy of this remand.  As correctly noted 
by the RO in August 2000, on March 18, 1998, a statement was 
received from a VA neurologist who did not examine the 
veteran.  Accordingly, the Board's reference in October 1999 
to the March 1998 neurological "examination" was in error.  
The Board appeared to be referring to the report, not an 
examination.  It must also be noted that the report did not 
clearly indicate that Dr. M. K. was a neurologist.  While 
this information was clearly known by the RO and VAMC, it was 
not clearly provided to the Board.  This appears to have also 
created some confusion.     

In this regard, the Board laments the delay in the 
adjudication of his claims.  The now extensive record in this 
matter, however, indicates that the underlying cause of the 
delay was the Board's initial assumption that the complaints 
of pain were valid.  Following what has become exhaustive 
development, it is now clear that the objective evidence 
refutes these complaints decisively.  

The undersigned now is of the opinion that the very well 
prepared August 1991 examination was adequate for rating 
purposes.  However, in light of the veteran's complaints of 
disabling pain, the Board believed that additional 
examinations by specialists would assist the veteran in his 
central contention that his current disabilities can be 
reasonably associated to a severe disorder which began in 
service.  In other words, the initial remands by the Board 
were prompted by belief that additional medical evaluations 
might well provide a basis to allow the veteran's claims 
rather than defeat them.  

With regard to the Board's remands of November 1995, October 
1997, October 1999, and June 2000, and the Court's 
determination in Stegall, the Board must note that many 
questions were asked by the Board within these remands 
regarding the nature, extent, and etiology of the veteran's 
disabilities.  Those questions have been cited above.  Based 
on a detailed review of the VA examinations held in August 
1991, January 1993, April 1996, March 1998, November 1999, 
and June 2000, the Board finds that these evaluations, taken 
together, provide the critical answers to the questions posed 
by the Board in 1995, 1997, 1999, and 2000.  Specifically, 
the Board finds that the medical opinions of June 2000 and 
November 1999 answer the four-part question asked by the 
Board in October 1999.  

The duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The Board believed that it needed 
detailed evaluations of the veteran's disabilities in order 
to make an informed decision regarding these claims.  In this 
case, the VA has undergone what can only be described as an 
exhaustive attempt to obtain VA evaluations to successfully 
evaluate the veteran's contentions.  The veteran has been the 
subject of no less than seven separate VA reports and 
evaluations in order to determine the nature, extent, and 
etiology of the disabilities at issue.  The Board has 
returned this case repeatedly to the VAMC in order to obtain 
the answers sought.  Since the record now contains adequate 
responses to Board's request for information, the veteran has 
no residual right to an additional medical opinion.  As a 
result, the Board does not find that there is any basis 
whatsoever to return this matter under Stegall for further 
development.  Accordingly, the Board may proceed with the 
adjudication of the veteran's case.

The basis for the Board's remands was to determine the 
etiology of his pain.  If, as it will be found below, the 
veteran is exaggerating his complaints of pain, there can be 
no basis for returning this case to the RO.  It is the 
Board's principal responsibility to assess credibility.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Simply stated, 
if the Board does not believe the veteran's subjective 
complaints of pain are credible, a medical determination 
regarding the nature of this exaggerated pain becomes a 
pointless exercise in view of the already adequate record.  
This issue will be addressed in greater detail below.  

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding these issues.  
The RO has obtained all pertinent records regarding these 
issues and the veteran has been effectively notified of the 
evidence required to substantiate his claims.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO and the Board.  He and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate these claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose in terms of ascertaining 
entitlement to a rating greater than that currently assigned.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected ulnar nerve compression, status postoperative right 
carpal tunnel release and right ulnar nerve release (major), 
has been evaluated under 38 C.F.R. § 4.124(a), Diagnostic 
Code 8516 (the ulnar nerve) (2000).  Under this diagnostic 
code, complete paralysis of the ulnar nerve, causing a 
"Griffin claw" deformity due to flexor contraction of the 
ring and little fingers, atrophy very marked in the dorsal 
interspace and thenar and hypothenar eminences with loss of 
extension of the ring and little fingers with an inability to 
spread the fingers (or reverse), and an inability to abduct 
the thumb and the flexion of the wrist weakened warrants a 
60 percent evaluation for the major arm.  Incomplete 
paralysis of the ulnar nerve that is severe warrants a 40 
percent evaluation for the major arm.  Incomplete moderate 
paralysis of the ulnar nerve warrants a 30 percent 
evaluation.  Finally, incomplete mild paralysis of the ulnar 
nerve warrants a 10 percent evaluation.  

The veteran's service-connected disability associated with 
the residuals of a right shoulder dislocation have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(impairment of the clavicle or scapula) (2000).  Under this 
diagnostic code, dislocation of the clavicle or scapula 
warrants a 20 percent evaluation.  Nonunion of the clavicle 
or scapula with loose movement also warrants a 20 percent 
evaluation.  Without loose movement, nonunion of the clavicle 
or scapula warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula also warrants a 10 percent evaluation.  

The veteran's service-connected right shoulder disability has 
also been evaluated under 38 C.F.R. § 4.17a, Diagnostic 
Code 5202 (impairment of the humerus) (2000).  Under this 
code, a loss of the humerus head warrants an 80 percent 
evaluation for the major arm and a 70 percent evaluation for 
the minor arm.  Nonunion of the humerus warrants a 60 percent 
evaluation for the major arm.  A 50 percent evaluation is 
warranted for a fibrous union of the humerus.  Recurrent 
dislocations at the scapulohumeral joint, with frequent 
episodes and guarding of the arm movements, warrant a 
30 percent evaluation for the major arm.  With frequent 
episodes and guarding of movement only at the shoulder level, 
a 20 percent evaluation is warranted.  Malunion of the 
humerus with marked deformity warrants a 30 percent 
evaluation and a moderate deformity warrants a 20 percent 
evaluation.  

The Board has also noted that arthritis due to trauma, 
substantiated by X-ray finding, will be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, based on 
a review of the medical evidence of record, including, but 
not limited to, the numerous VA evaluations cited above, the 
Board has concluded that the preponderance of evidence does 
not support the conclusion that the veteran has arthritis.  
Accordingly, an evaluation under Diagnostic Codes 5003 or 
5010 is clearly not warranted.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (limitation of motion of the arm) (2000).  Under 
this code, limitation of motion to 25 degrees from the side 
warrants a 40 percent disability evaluation for the major arm 
and a 30 percent evaluation for the minor arm.  Limitation of 
motion of the arm from midway between the side and shoulder 
level warrants a 30 percent evaluation for the major arm and 
a 20 percent evaluation for the minor arm.  Limitation of 
motion of the arm at the shoulder level warrants a 20 percent 
evaluation for both the major and minor arm.  

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. at 206-7.  
Accordingly, the Court's holding requires the Board to 
consider whether an increased rating for the shoulder 
disability may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
arms are in fact limited, what rating should be assigned; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his left shoulder due specifically to 
his complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his shoulders due specifically to any weakened 
movement, excess fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (2000) (emphasis added). 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2000). 

The veteran's alleged condition has been diagnosed 
differently by various health care providers.  It is now 
clear that the source of much of these variances has been the 
fact that the providers took at face value the veteran's 
subjective complaints.  As a result, a critical issue in this 
case is a determination regarding the exact nature of the 
veteran's disability.  Consequently, the Board will be making 
determinations regarding the probative value of medical 
evidence.  In evaluating the probative value and medical 
evidence, the Court has stated in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board must also assess crediblity.  In determining 
crediblity, the Court in Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Credible 
testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 
(7th Cir. 1971) (citing Lester v. State, 212 Tenn. 338, 370 
S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 
147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 127 
Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony. See, e.g., 
Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 2d 
518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said").

In assessing the crediblity of the complaints of pain, the 
Board attaches overwhelming probative weight to the 
evaluation in August 1991 and the opinions of the most recent 
VA examinations of April 1996, March 1998, November 1999, and 
June 2000.  These reports must be accorded the greatest 
weight because these evaluators have had by far the best 
command of the record and thus the ability to assess the 
subjective complaints in term of objective findings and 
history.  

The Board notes that the record is replete with complaints of 
serious to severe and chronic pain covering a period of many 
years.  For example, in January 1993, the claimant alleged he 
experienced pain two to three days per week, and that the 
duration of the pain was approximate two to three days, 
intermittently.  The pain appeared in spasms of pain and 
numbness.  In April 1996, the claimant described his pain as 
aching and constant with associated weakness, muscle spasms 
and cramps in the right arm.  In March 1998, he reported 
pain, weakness and stiffness, with sensation of heat and 
occasional giving way.  In November 1999, he alleged he had 
approximately a 50 percent limitation of his duties.  

In his March 2000 statement, the veteran related that after 
1984, he started having pain, cramping, tingling, and a loss 
of sensation in his right arm that he described as "almost 
paralysis."  He reported these symptoms affected his right 
shoulder.  He alleged that the symptoms in his right hand 
include a cold numbness and weakness.  He also described a 
throbbing and burning feeling with pain and worsening upon 
movement of the hand, arm, and shoulder.  He also maintained 
he experienced cramps and stiffness in his hand with severe 
pain.  The veteran described this feeling as if his fingers 
were "broken."  He contended he had limited movement 
associated with pain.

These subjective descriptions depict a severe level of 
chronic and incapacitating disability.   It is now clear from 
this extensive record that, as the physician who evaluated 
the claimant in August 1991 pointed out, the claimant alleges 
"a great amount of symptoms," but "there [was] very little 
to show" for these complaints.  In fact, not only at the 
time of that examination, but also in the recent treatment 
reports it is clear beyond any reasonable dispute that these 
subjective descriptions bear no relationship to reality.  

While the subjective description provided by the claimant is 
of a severely disabling set of symptoms, as for example the 
veteran's own written description in May 2000, the objective 
findings have been modest to nil.  The January 1993 
examination report disclosed "some pain" on range of motion 
of the shoulder, but noted it was full.  In April 1996, there 
was some "minimal tenderness" to deep palpation over the 
acromioclavicular joint, but motion was full, as was motion 
of the hand, wrist and neck.  There was no weakness of the 
intrinsic musculature of the hand and no skin changes.  At a 
second April 1996 examination, even when the physician 
ventured the opinion that the claimant had reflex sympathetic 
dystrophy, the physician classed this as only a "mild" 
problem.  

On March 17, 1998, the VA examination revealed no evidence of 
muscle atrophy.  The left shoulder was carried slightly 
higher than the right shoulder.  There is a "minimal" 
tenderness to palpitation over the right acromioclavicular 
joint.  There was weakness in shoulder abduction, forward 
flexion, and extension.  There was stiffness that was present 
at the extremes of motion.  There was no evidence of 
swelling, no induration, no erythema, no heat, no giving way, 
no instability, no locking, no subluxation, no dislocation, 
and no deformity seen.   The examiner determined that the 
veteran suffered from post-traumatic arthrosis of the right 
acromioclavicular joint without radiographic change.  
However, the examiner made it clear that it was his opinion 
that this finding has no contribution whatsoever to the 
veteran's complaint of symptoms referable to the right arm 
and upper extremity.  This medical opinion does not support 
the veteran's contention that he has severe functional 
impairment due to pain associated with his service-connected 
disabilities.  Radiographic examination of the veteran's 
right shoulder taken in March 1998 demonstrated no 
abnormalities.  This clearly also does not support the 
veteran's contention. 

In November 1999, the neurological examiner again emphasized 
that the examiner in March 1998 found no changes in the skin, 
no signs of atrophy, no long track signs, no swelling, 
induration, changes in heat, erythema and, specifically, 
there was no fatigability with repeat testing.  The veteran 
had pain only at extremes of motion that was not consistent 
with a complex regional pain syndrome diagnosis.  
The neurologist further stated that he did not believe the 
veteran's service-related ulnar nerve disorder appeared to be 
causing weakening movement, fatigability, or incoordination, 
and that it was not evident in the examination of March 1998.  
While the veteran was employed as a probation officer, and 
while he reportedly had approximately a 50 percent limitation 
of his duties, it was not spelled out specifically as to what 
it was he finds difficult to do.  It was indicated that there 
was no mention that pain was visible on movement of the 
joints.  There was no atrophy.  There were no skin changes 
indicative of disuse of any other objective manifestations 
that indicate impairment.  Once again, it was noted that pain 
on the extreme limits of range of motion was not consistent 
with RSD or a complex regional pain disorder.

The Board finds these objective findings overwhelmingly 
undermine the crediblity of the subjective complaints of 
disabling pain.  The claimant has alleged chronic and serious 
symptoms extending now over many years.  As the regulations 
point out, such subjective complaints must be objectively 
supported.  Moreover, the regulations provide examples of the 
types of objective manifestations that accompany functional 
impairment due to pain such as atrophy and skin changes. But 
multiple examiners repeatedly failed to find objective 
findings consistent with such protracted and serious 
symptoms.  The most recent examiners expressly pointed out 
the absence of no changes in the skin, no signs of atrophy, 
no long track signs, no swelling, induration, changes in 
heat, erythema and no fatigability with repeat testing.  This 
finding is particularly significant because it appears at the 
end of a multi-year period during which the claimant alleged 
severely disabling symptoms.  It is impossible to believe 
that such findings could exist at that point if the 
subjective complaints had validity.  The only conclusion that 
can be drawn from this record is that the subjective 
complaints of chronic and serious symptoms bear no 
relationship to reality.  

The Board finds that the VA examinations cited above meet the 
requirements of the Court's determination in DeLuca.  These 
examinations, when taken as a whole, note the veteran's 
complaints of pain.  However, the examinations come to a 
conclusion that the veteran does not have weakened movement, 
excess fatigability, or incoordination associated with these 
disabilities.  Many very probative VA evaluators have found 
no disability associated with the right shoulder and have 
specifically found that the service-connected ulnar nerve 
disorder does not cause weakened movement, fatigability, or 
incoordination. 

In light of the veteran's complaints and the history cited 
above, the Board finds that this case ultimately turns upon 
credibility.  Credibility is an adjudicative, not a medical 
determination.  Following the point at which it is determined 
that all relevant evidence has been obtained (as in this 
case), it is the Board's principal responsibility to assess 
the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this case, the Board finds 
that the objective medical evidence of record does not 
support the veteran's complaints of pain.  The medical 
evidence of record, including, but not limited to, the VA 
examinations cited above, do not support the veteran's 
complaints associated with almost constant pain.  Intensive 
evaluations of the veteran's complaints have found a great 
preponderance of the objective medical evidence against a 
determination that any objective disability is responsible 
for this pain.  The diagnoses indicating any disability have 
been based almost entirely on the veteran's subjective 
complaints and have not been replicated.

The Board agrees with the Court that "[m]edicine is more art 
than exact science." Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  See also, Williams v. Gober, 10 Vet. App. 447, 451 
(1997).  In this case, several health care providers have 
based their opinions on the veteran's declarations and a 
limited amount of objective evidence.  The Board has remanded 
this case on four separate occasions in order to find the 
basis of the veteran's pain.  Based on a detailed review of 
the medical evidence of record and the veteran's 
declarations, the Board must find that there is overwhelming 
objective medical evidence that undermines the veteran's 
complaints of pain or other disabling symptoms due to service 
connected disability.  Simply stated, the Board is of the 
belief, based on the objective medical evidence of record and 
his statements, that the veteran is either grossly 
exaggerating his complaints of pain or fabricating his 
complaints of pain.  Accordingly, diagnoses based on these 
complaints have no probative value.    

The claimant's obvious misrepresentation of his symptoms has 
a further dimension in the adjudication of this case.  As the 
Court has held, the duty to assist is not always a one-way 
street; nor is it a "blind alley." Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The record now makes clear that 
VA has gone to extraordinary lengths to provide the claimant 
with examinations to assist him to substantiate his claim.  
It is also now clear that the claimant has actively and 
repeatedly misrepresented his condition.  At this point the 
Board finds that VA has fully discharged its duty to assist.  
Any imperfections in the medical record are clearly not the 
fault of VA but are due to the acts of the claimant.  The 
Board finds that the limits of the duty to assist have been 
reached when VA has made reasonable, indeed in this case more 
than reasonable, efforts to obtain accurate and complete 
medical evaluations and these efforts are frustrated by the 
active efforts of the claimant to misrepresent his condition.  
See, Olson.  Moreover, in light of this factor, the Board 
finds that the crediblity of any examination where the 
physician fails to confront this problem is severely 
vitiated.
 
Assuming, arguendo that the veteran does suffer from pain, 
the Board also finds that the preponderance of medical 
evidence does not support the conclusion that the veteran's 
pain is associated with his service-connected disabilities or 
his active service.  The Board believes that these medical 
opinions, when taken as a whole, are entitled to great 
probative weight.  These medical opinions support the 
conclusion that the veteran's pain is not associated with 
either his shoulder or his ulnar nerve disorder.  

The November 1999 medical opinion, which stated that the 
veteran's service-connected ulnar nerve disorder did not 
appear to be causing weakened movement, fatigability or 
incoordination (as it was not evident on the March 1998 
orthopedic examination) is entitled to great probative 
weight.  With regard to the veteran's contention that his 
pain is caused by his service-connected disabilities, the 
Board finds that this is essentially a medical determination.  
The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
to arrive at some specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, the veteran's 
lay medical assertions to the effect that he has pain 
associated with either his right shoulder dislocation, his 
carpal tunnel release, or his active service is neither 
competent nor probative of the issues in question.  While the 
veteran is competent in testifying regarding the events that 
are alleged to have occurred, he is not competent to diagnose 
the etiology of his own alleged disabilities.  Further, he is 
not competent to diagnose himself with RSD.  

With regard to the contention that the veteran has 
sympathetic reflex dystrophy or RSD, the Board finds that the 
preponderance of evidence does not support this 
determination.  As noted above, in 1991, the veteran was 
evaluated and the possibility of RSD was brought to the 
attention of the Board.  However, as noted within the 
November 1999 neurological report, the medical evidence of 
record does not support this determination.  The neurologist 
was of the opinion that this condition was not present in the 
veteran.  In the opinion of the Board, the November 1999 
medical opinion is entitled to great probative weight as it 
is based on a review of the record and is supported by 
findings and a detailed and compelling rational.  The 
veteran's own representative, in May 2001, stated that he was 
"satisfied" with the explanation in the record dated August 
2000 from the RO as well as the explanations provided by the 
examiners which ruled out the diagnosis of RSD.  To this 
extent, the veteran's representative conceded that that part 
of the October 1999 and June 1999 remands were fully complied 
with by the RO and VAMC.  

In the written argument prepared by the veteran's 
representative in May 2001, it was contended that the RO has 
failed to fully comply with the remand of October 1999.  For 
reasons clearly cited above, the Board finds that the RO has 
fully complied with the remand of October 1999.  The first 
two questions posed by the Board in October 1999 were clearly 
addressed by the neurologist in November 1999 and June 2000.  
The second two parts of the medical opinion requested by the 
Board in October 1999 were fully addressed by the examiners 
in November 1999.  The Board stated this within its June 2000 
determination.  Moreover, it is now clear that the subjective 
complaints lack crediblity.  This finding further serves to 
answer the questions posed by the Board because it 
demonstrates the insofar as those questions were based upon 
the premise that the subjective complaints were valid, that 
premise has been demonstrated to be in error.  Finally, for 
the reasons noted above, the Board finds that VA has fully 
discharged its duty to attempt to obtain accurate and 
complete examinations and opinions and that even if it was 
arguable that any material deficiency exists, which the Board 
does not concede, it is clear that the responsibility for 
such deficiency rests with the claimant. 

In May 2001, the veteran's representative contended that the 
Board should allow a separate 30 percent evaluation under 
38 C.F.R. § 4.124(a), Diagnostic Code 8515 (paralysis of the 
median nerve) (2000).  Under this diagnostic code, a 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve.  The evidence cited to support 
the award of a compensable evaluation consists of an 
outpatient record from 1994 purportedly showing weakness of 
the right hand grip.  Also cited were reported findings in 
April 1996 of 5-/5 in the intrinsic muscles in the hand and 
4+/5 strength in the wrist extensors, as well as reportedly 
decreased sensation to pin prick diffusely in the right arm.  
Reference was further made to "mildly prolonged median motor 
latency" on nerve condition studies noted in the 1999 
evaluation.   

The evidence that supports the conclusion that no compensable 
evaluation for a median nerve disorder is warranted is 
extensive and stretches back from the beginning of the claim.  
In August 1991, the physician on sensory examination was 
unable to find any definite involvement of the right median 
nerve.  In April 1996 the examiner found no evidence of 
median nerve abnormality.  At a second April 1996 
examination, it was observed that the results of an EMG study 
in July 1990 "suggested" a right median nerve neuropathy 
consistent with carpal tunnel syndrome and a right ulnar 
motor neuropathy.  There was no evidence at that time of 
radiculopathy or diffuse neuropathy.  An EMG test in March 
1991 was reported to be a normal study with no evidence of 
neuropathy or entrapment and no evidence of right thoracic 
outlet obstruction.  

At the March 17, 1998 evaluation, the physician determined 
that there was no evidence of a cervical spine disorder.  The 
examiner also concluded that there was no right shoulder 
abnormality that is connected to the ulnar compression or 
median nerve compression problems in the past.  The 
complaints of pain, in the opinion of the physician, seemed 
to be mediated through a pain syndrome caused by an 
abnormality in the sympathetic nervous system and not 
associated with any anatomic abnormality in the connective 
tissue structures in the arm, shoulder or cervical spine.  
Since no cervical spine disability existed, there was no 
medical probability that it was caused or related to the 
service-connected problem.  In other words, the Board finds 
this opinion decisively indicates that there is no service 
connected median nerve disability.  There is no medical 
opinion to the contrary of any comparable weight in the 
record linking a median nerve disorder, if present, to 
service.  

Beyond these findings and the opinion demonstrating a median 
nerve disability is not service connected, the Board further 
notes that the evaluations in 1999 and 2000 were clear that 
there were no objective findings to support the subjective 
complaints of disabling manifestations of pain.  Clearly, 
these findings also go to the presence of disability 
attributable to a median nerve disorder, even assuming such a 
disability was service connected.  It is simply incredible 
that the claimant could have a chronic and serious sensory 
and motor disability of the median nerve and still exhibit no 
objective findings to support the presence of such a 
disability.   Accordingly, the Board finds no basis to award 
the veteran a 30 or a 10 percent evaluation under Diagnostic 
Code 8515.  Indeed, the objective medical evidence of record, 
including detailed studies of the veteran's musculoskeletal 
system and opinions provided by specialists, seriously 
challenge the basis for the current determination.  The issue 
before the Board at this time is entitlement to an increased 
rating.  Therefore, since the validity of the current 
assigned rating is not before the Board, the Board finds no 
basis for further action at this time.  

The veteran's representative has contended that a recent VA 
evaluation of the veteran's right shoulder was ambiguous.  
The examiner notes the veteran's complaints of weakness in 
the shoulder and a painful range of motion only at the 
extremes of motion.  It was noted that members of the 
veteran's service organization conferred about the meaning of 
this doctor's last sentence regarding fatigability within the 
March 1998 orthopedic examination.  Within this sentence, it 
is indicated that there is a painful range of motion that is 
only at the extremes of motion and there is no fatigability 
with motion estimated at approximately 30 percent.  The 
veteran's representative was confused as to whether the 
doctor was attempting to state there was no fatigability or 
no fatigability in certain circumstances.  

The Board finds the record as a whole points to the 
conclusion that there is no compensably disabling 
manifestation of a service connected shoulder disability.  In 
August 1991, a history of a possible dislocation of the right 
shoulder, without a reoccurrence, was indicated.  The 
shoulder movements were full at that time, although there 
were subjective complaints of pain.  The examiner noted 
expressly the disparity between the subjective complaints and 
the objective findings.  In March 1998, the evaluating 
physician clearly stated that there was no evidence of 
swelling, no induration, no erythema, no heat, no giving way, 
no instability, no locking, no subluxation, no dislocation, 
and no deformities seen.  After review of the record and an 
examination, the physician concluded that any abnormality in 
the sympathetic nervous system and not associated with any 
anatomic abnormality in the connective tissue structures in 
the arm, shoulder or cervical spine.  Since no cervical spine 
disability existed, there was no medical probability that it 
was caused or related to the service-connected problem.  He 
further noted that there was no pain that was visibly 
manifested on movement of the cervical spine or the right 
shoulder.  In addition, there was no evidence of muscle 
atrophy in the upper extremity or in the cervical spine.  The 
Board finds this report, read as a whole, clearly indicates 
that a compensable level of disability was not present.  The 
examiner in June 2000 again emphasized the complete absence 
of objective findings to support the subjective complaints.  
Once again, the Board finds that the real source of any 
problem is obtaining an accurate assessment of the veteran's 
shoulder disability is not in the adequacy of VA 
examinations, but in the veteran's misrepresentation of his 
condition.  The claimant has been actively attempting to 
defeat the ability of VA to obtain an accurate assessment of 
his disability and plainly has grossly exaggerated his 
situation.  He must bear the consequences of his actions.  
Given all of these findings and these circumstances, the 
Board concludes that the clear weight of the most probative 
evidence is against the award of a compensable evaluation for 
a service-connected disability of the right shoulder.

The veteran's representative cites Miller v. West, 11 Vet. 
App. 345, 348 (1998), in support of the contention that a 
bare conclusion, even one by a medical professional, without 
facts predicated on the record is of limited value.  The 
Board would agree with this statement of the law.  While 
Miller addressed whether such an opinion could constitute 
clear and unmistakable evidence, the Board finds that the 
medical opinions against the claim clearly are more than bare 
conclusions.  There are supported by findings, citations to 
the history and a rational.  The bare conclusions in this 
case rest with the subjective reports of the claimant that 
the Board has found not to be credible.

The veteran's representative has contended that the Board 
should allow a 10 percent evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (Muscle Group I, the muscles of upper 
rotation of the scapula, elevation of the arm above the 
shoulder level, and the intrinsic muscles of the shoulder 
girdle including the trapezius, the elevator scapulae, and 
the serratus magnus) (2000).  The Board finds no medical 
evidence to support the conclusion that the veteran has 
damage to Muscle Group I.  Further, the veteran is not 
service connected for a disability associated with Muscle 
Group I.  Accordingly, no award is warranted under this code. 

The veteran's representative has contended that the veteran 
is entitled to the benefit of the doubt based on his March 
2000 statement describing the symptoms of pain and limitation 
of motion in his arms.  It is noted that these symptoms 
increase with use and it was noted that writing and typing 
increased shoulder pain.  However, for reasons noted above, 
the Board has found that veteran's subjective complaints 
regarding his symptoms are not credible.  In fact, the 
competent medical evidence fails to support the conclusion 
that any disability is associated with the veteran's right 
shoulder dislocation.  The veteran's complaints 
notwithstanding, there is no evidence which the Board has 
found probative to support the conclusion that the veteran 
warrants a compensable evaluation for his service-connected 
disabilities.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the 
determinations above, there is no evidence which the Board 
has found credible and of significant probative weight to 
indicate that the service related disabilities impair earning 
capacity by requiring frequent hospitalizations or because 
medication required for these disabilities interfere with 
employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
is of record.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet App. 
110 (1999), and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
the evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
finding the then current severity of the disorder.  In that 
decision, the Court also discussed the concept of "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  

In this case, the Board specifically finds that there is no 
credible evidence that supports the veteran's claims for an 
increased rating at different periods of time during the 
appeal period.  The most probative evidence supports the 
conclusion that there is no actual variant in the status of 
his service-connected disabilities during the appeal period.  
Accordingly, the Board does not find that the disability 
evaluations should be increased for any separate period based 
on the facts found during the appeal period in question.  The 
evidence of record from the day the veteran filed his claims 
to the present supports a conclusion that he is not entitled 
to increased evaluations during any time within the appeal.



ORDER

Entitlement to a rating in excess of 10 percent for ulnar 
nerve compression, status postoperative right carpal tunnel 
release and right ulnar release (major), is denied. 

Entitlement to a compensable evaluation for a right shoulder 
dislocation is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

